Appeal from an order of the Supreme Court, Nassau County (Levitt, J.), dated May 27, 1981, as resettled by a further order of the same court, dated September 14,1981, which terminated the defendant father’s visitation rights pending a psychiatric evaluation of himself and his daughter. Order, as resettled, affirmed, without costs or disbursements. A parent’s right to visitation is always subject to the best interest of the child (Matter of Denberg v Denberg, 34 Misc 2d 980, 986). In this case the noncustodial parent was granted his application to resume visitation. However, that grant was not absolute and the court specifically required that the meetings between the father and his daughter be evaluated by a neutral party for a six-month period. That party reported to the court that he found the meetings to be “counter productive to the well-being of the child at this time”. The court found the relationship between appellant and his infant daughter to be “traumatic to the child”. It was therefore a proper exercise of discretion to discontinue the father’s visitation rights pending further psychiatric evaluation of the father and his daughter (cf. Goldring v Goldring, 73 AD2d 955, 957). Rabin, J. P., Margett, O’Connor and Thompson, JJ., concur.